DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

Response to Amendment
The amendment filed on 26 October 2021 has been entered. Claims 1 and 8-9 have been amended and are hereby entered. Claims 2-4 and 12-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon A. Seppelt (Reg. No. 72,365) on 4 November 2021.
The application has been amended as follows: 

The Abstract has been amended to the following final form:
A fencing assembly includes a top cross-member having a first channel, a bottom cross-member having a second channel, a first vertical support member, a second vertical support member, and a planar barrier. The first vertical support member is connected to a first end of the top cross-member and a first end of the bottom cross-member and the second vertical support member is connected to a second end of the top cross-member and a second end of the bottom cross-member. The planar barrier is inserted into the first channel and the second channel and is confined on a first and second side of the planar barrier by the first vertical support member and the second vertical support member.

Claim 5 has been canceled.

Claims 1 and 6 have been amended to the following final forms:
Claim 1. 	A fencing assembly, comprising:
a top cross-member including a first channel;
a bottom cross-member including a second channel that opposes the first channel;
a first vertical support member, wherein the first vertical support member is connected to a first end of the top cross-member and a first end of the bottom cross-member, wherein a top of the first vertical support member defines a first thru hole through which the first end of the top cross-member is inserted;
a second vertical support member, wherein the second vertical support member is connected to a second end of the top cross-member and a second end of the bottom cross-member, wherein a top of the second vertical support member defines a second blind hole through which the second end of the top cross-member is inserted;
a bottom support member that includes a first and second end, each of the first and second ends being mitered and connected to a respective bottom end of the first and second vertical support member, wherein[[:]] the bottom support member is connected to a bottom of the bottom cross-member, and wherein the first and second ends of the bottom cross-member overlap the first and second mitered ends of the bottom support member; and
a planar barrier, wherein the planar barrier is inserted into the first channel and the second channel and is confined on a first and second side of the planar barrier by the first vertical support member and the second vertical support member.
Claim 6.	The fencing assembly of claim [[5]]1, wherein:
a 
a 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1 and 6-11 are allowed. Claims 2-5 and 12-18 have been cancelled.
	The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 26 October 2021, see pages 6-12, are persuasive.
	The prior art fails to fairly show or suggest, alone or in combination, a fencing assembly comprising all the limitations of amended independent Claim 1.
	Specifically, McGinness et al. (US 2009/0078923 A1) and Knudsen (US 9,506,270 B2) fail to fairly show or suggest, alone or in combination, a fencing assembly, wherein a top of the vertical support member defined a first thru hole through which the first end of the top cross-member is inserted and that a top of the second vertical support member defines a second blind hole through which the second end of the top cross-member is inserted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678